272 F.2d 148
UNITED STATES of America ex rel. Thomas GOINS, Appellant,v.Maurice SIGLER, Warden of Louisiana State Penitentiary, Angola, Louisiana, Appellee.
No. 17720.
United States Court of Appeals Fifth Circuit.
December 4, 1959.

James D. McGovern, Jr., New Orleans, La., for appellant.
M. E. Culligan, Sr., Asst. Atty. Gen., Teddy W. Airhart, Jr., Atty. Gen., for appellee.
Before TUTTLE, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from a denial of a writ of habeas corpus sought by petitioner challenging the validity of the judgment of conviction and sentence of capital punishment imposed by the State of Louisiana for murder. State v. Goins, 232 La. 238, 94 So.2d 244. For the reasons set forth in the opinion of the District Court, United States ex rel. Goins v. Sigler, D.C.E.D.La.1958, 162 F.Supp. 256, as well as the findings of fact there made on controverted matters and which are not shown to be clearly erroneous, F.R.Civ.P. 52(a), 28 U.S.C.A., we agree that petitioner has failed to establish that his conviction resulted from any violation of federally guaranteed rights.


2
Affirmed.